Exhibit 10.3




SECOND AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT
This SECOND AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT (this
“Agreement”), is entered into as of October 16, 2016, by and among Basic Energy
Services, Inc., as Borrower (the “Borrower”), the guarantors party hereto
(together with Borrower, the “Loan Parties”), the financial institutions party
hereto as Lenders under the Credit Agreement (as hereinafter defined), and U.S.
Bank National Association, as Administrative Agent for the Lenders (in such
capacity, “Agent” and collectively with the Lenders, the “Lender Parties”).
RECITALS
A. Borrower, the other Loan Parties, Agent and the other Lender Parties are
parties to that certain Temporary Limited Waiver and Consent, dated as of
September 13, 2016, as amended by the First Amendment to Temporary Limited
Waiver and Consent, dated as of September 28, 2016 (as further amended, the
“Temporary Limited Wavier”), pursuant to which, among other things, the Lender
Parties agreed, upon the terms and subject to the conditions set forth in the
Temporary Limited Waiver, to temporarily waive the Specified Events of Default
(as defined in the Temporary Limited Waiver) during the Temporary Limited Waiver
Period (as defined in the Temporary Limited Waiver).
B. Borrower, the other Loan Parties, Agent and the Lenders (including the
Lenders party hereto) are parties to that certain Credit Agreement, dated as of
February 17, 2016 (as has been amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which, among
other things, the Lenders agreed, upon the terms and subject to the conditions
set forth in the Credit Agreement, to make certain loans to Borrower.
C. Borrower has requested that the Lender Parties, which constitute the Required
Lenders, amend the Temporary Limited Waiver to extend the Temporary Limited
Waiver Period.
D. In accordance with Section 19 of the Temporary Limited Waiver, the Lender
Parties as of the date hereof have agreed, to amend the Temporary Limited Waiver
to extend the Temporary Limited Waiver Period.
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1. Definitions. Unless otherwise defined in this Agreement, capitalized
terms used herein shall have the meanings ascribed to them in the Temporary
Limited Wavier or the Credit Agreement, as applicable. All references to herein,
hereto and words of similar import mean this Agreement.


SECTION 2. Amendment. Each Loan Party and the Lender Parties hereby agree,
effective as of the date hereof, that the Temporary Limited Waiver is amended by
amending and restating clause (e) of Section 3 thereof in its entirety to read
as follows:




    

--------------------------------------------------------------------------------




“(e)    As used herein, the term “Temporary Limited Waiver Period” shall mean
the period beginning on the Effective Date and ending on the earliest to occur
of (the occurrence of an event described in clause (i), (ii), (iii) or (iv)
below, a “Termination Event”): (i) the occurrence or existence of any Event of
Default (other than the Specified Events of Default), (ii) notice from the Agent
or the Required Lenders of the occurrence or existence of any Temporary Limited
Waiver Default (as defined below), (iii) the later of (A) October 24, 2016 or
(B) such later date as the Required Lenders and the Borrower may agree in their
respective sole discretion or (iv) at any time prior to the execution of a
restructuring support agreement by and among the parties hereto (the “RSA”) in
connection with the commencement of an Insolvency Proceeding involving the
Borrower and its affiliates, the unrestricted cash balances and Cash Equivalents
of the Borrower and its consolidated Subsidiaries is less than $6,500,000.”


SECTION 3.     No Other Amendments; Reservation of Rights; No Waiver. Except as
expressly modified hereby, all terms, conditions, covenants, representations and
warranties contained in the Temporary Limited Wavier shall remain in full force
and effect.
SECTION 4.     Governing Law; Consent to Jurisdiction and Venue. This Agreement
and the transactions contemplated hereby, and all disputes between the parties
under or relating to this Agreement or the facts and circumstances leading to
its execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction. Section 10.14 of
the Credit Agreement is incorporated herein, mutatis mutandis, as if a part
hereof.
SECTION 5.     Construction. Section 1.02 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 6.     Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
SECTION 7.     Severability. Section 10.12 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 8.     Section Headings. Section headings in this Agreement are included
herein for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
SECTION 9.     Waiver of Jury Trials. Section 10.15 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 10.     Final Agreement, Etc. Section 10.21 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.
[Signature pages to follow]


2
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first written above.




BASIC ENERGY SERVICES, INC.
By: /s/ Alan Krenek    
Name: Alan Krenek
Title:
Senior Vice President, Chief Financial Officer, Treasurer and Secretary













SIGNATURE PAGE TO
    SECOND AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT
 







--------------------------------------------------------------------------------






GUARANTORS:
ACID SERVICES, LLC
ADMIRAL WELL SERVICE, INC.
BASIC ENERGY SERVICES GP, LLC
BASIC ESA, INC.
BASIC MARINE SERVICES, INC.
CHAPARRAL SERVICE, INC.
FIRST ENERGY SERVICES COMPANY
GLOBE WELL SERVICE, INC.
JETSTAR ENERGY SERVICES, INC.
JETSTAR HOLDINGS, INC.
JS ACQUISITION LLC
LEBUS OIL FIELD SERVICE CO.
MAVERICK COIL TUBING SERVICES, LLC
MAVERICK SOLUTIONS, LLC
MAVERICK STIMULATION COMPANY, LLC
MAVERICK THRU-TUBING SERVICES, LLC
MCM HOLDINGS, LLC
MSM LEASING, LLC
PERMIAN PLAZA, LLC
PLATINUM PRESSURE SERVICES, INC.
SCH DISPOSAL, L.L.C.
SLEDGE DRILLING CORP.
TAYLOR INDUSTRIES, LLC
THE MAVERICK COMPANIES, LLC
XTERRA FISHING & RENTAL TOOLS CO.




By: /s/ Alan Krenek    
Name:    Alan Krenek
Title:
Senior Vice President, Chief Financial Officer, Treasurer and Secretary









SIGNATURE PAGE TO
SECOND AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT



--------------------------------------------------------------------------------






BASIC ENERGY SERVICES, L.P.


By: Basic Energy Services GP, LLC, its sole general partner


By: Basic Energy Services, Inc., its sole member




By: /s/ Alan Krenek    
Name:    Alan Krenek
Title:
Senior Vice President, Chief Financial Officer, Treasurer and Secretary





SIGNATURE PAGE TO
SECOND AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT

--------------------------------------------------------------------------------






BASIC ENERGY SERVICES LP, LLC




By: /s/ Jerry Tufly    
Name:    Jerry Tufly
Title:    Sole Manager and President


SIGNATURE PAGE TO
SECOND AMENDMENT TO TEMPORARY LIMITED WAIVER AND CONSENT